SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

263
CA 12-01837
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


WILLIAM V. CAFFERY, PLAINTIFF-APPELLANT,

                      V                                             ORDER

TIME WARNER CABLE, INC., DEFENDANT-RESPONDENT.


LEWIS & LEWIS, P.C., BUFFALO (ALLAN M. LEWIS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

GOLDBERG SEGALLA LLP, BUFFALO (DENNIS P. GLASCOTT OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered May 1, 2012. The order denied the motion of
plaintiff for summary judgment on the issue of liability pursuant to
Labor Law § 240 (1).

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 26, 2013                       Frances E. Cafarell
                                                 Clerk of the Court